Citation Nr: 0923234	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension for housebound 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was born in 1921.  

2.  The Veteran had active service from June 1944 to February 
1946.

3.  The Veteran has a combined disability evaluation of 60 
percent for pension purposes.


CONCLUSION OF LAW

The criteria for entitlement to a special monthly pension for 
housebound benefits are met. 38 U.S.C.A. §§ 1502, 1513, 1521, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§  
3.159, 3.351 (2008); Hartness v. Nicholson, 20 Vet. App. 216 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further notice and 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.

The Merits of the Claim

The Veteran is claiming entitlement to special monthly 
pension on the grounds that he meets the housebound 
criteria.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).
As a preliminary matter, the Board notes that particular 
service requirements must be met in order for a Veteran to be 
entitled to special monthly pension.  Specifically, under 
38 U.S.C.A. § 1521(j), a Veteran must have served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or, (4) for an aggregate of ninety days or more in 
two or more separate periods of service during more than one 
period of war.  

In the present case, the Veteran meets the service 
requirements of 38 U.S.C.A. § 1521(j).  Having reached this 
determination, the Board must next consider whether he meets 
the substantive criteria for special monthly pension, 
specifically 38 U.S.C.A. § 1521(e).  

Generally, under 38 U.S.C.A. § 1521(e), an award of special 
monthly pension is warranted where the evidence shows that 
the Veteran has a permanent and total disability, and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for pension at the aid and attendance rate provided at 
38 C.F.R. § 1521(d).

In the present case, the Veteran is over 65 years of age.  
Because of this fact, the Court has ruled that the provisions 
of 38 U.S.C.A. § 1521(e) requiring demonstration of permanent 
and total disability are not for application.  Indeed, 38 
U.S.C.A. § 1513(a) prescribes that Veterans 65 years of age 
and older who meet the initial service requirements of 
38 U.S.C.A. § 1521(j) are entitled to pension at the rates 
prescribed by 38 U.S.C.A. § 1521 under the conditions (other 
than the permanent and total disability requirement) 
applicable to pension paid under that section.  Indeed, as 
clarified by the Court in Hartness v. Nicholson, 20 Vet. App. 
216 (2006), the application of section 1513(a) for a Veteran 
65 years of age and older, permits the exclusion of the 
permanent and total disability requirement in determining 
entitlement to pension. 

Based on the foregoing, the Court concluded that a showing of 
permanent and total disability is not required in order for 
the Veteran to obtain special monthly pension benefits here.  
Rather, it is only necessary that the record establish either 
that he has additional disability or disabilities 
independently ratable at 60 percent or more, or that, by 
reason of disability or disabilities, he is permanently 
housebound.  In this case, the Veteran does has a combined 
disability rating of 60 percent.  

Accordingly, under the interpretation provided by the Court 
this Veteran does meet the requirements for special monthly 
pension at the housebound rate.  In view of this 
determination, the question concerning whether the Veteran is 
housebound in fact is a moot point and will not be addressed.




ORDER


Special monthly pension by reason of being housebound is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


